Citation Nr: 0010877	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of chronic right epididymitis, status post right 
vasectomy, currently evaluated 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to August 1976 
and from January 1977 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 rating decision which 
granted service connection for chronic right epididymitis and 
assigned a noncompensable evaluation.  In a March 1996 rating 
decision, the RO granted a 10 percent evaluation for chronic 
right epididymitis.  The veteran and his representative 
appeared before a hearing officer at the RO in April 1997.  
The veteran requested and was scheduled to appear before a 
Member of the Board at a Travel Board hearing in March 2000.  
The veteran failed to appear for the hearing.  

The Board notes that the RO addressed the issue of 
entitlement to a total rating under the provisions of 38 
C.F.R. § 4.30 in the August 1997 supplemental statement of 
the case and certified this issue to the Board.  However, it 
does not appear that the veteran filed a claim as to this 
issue and a rating decision and notice of disagreement as to 
this issue are not of record.  The Court has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


REMAND

The Board observes that the most recent VA examination was in 
June 1995, over 5 years ago.  Moreover, the record reveals 
that the veteran underwent an epididymectomy in October 1996 
and the most recent treatment record is dated in July 1997.  
Furthermore, at his April 1997 hearing, the veteran testified 
that he had been advised that he need a right orchiectomy and 
planned to have this surgery performed once he had enough 
sick leave.  Finally, the record shows the existence of a 
non- service connected genitourinary disorder, namely IgA 
nephropathy.  In order to rate the service connected 
epididymitis, it will be necessary to distinguish service 
connected and non- service connected symptomatology.

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination as well 
as to obtain recent treatment records so that the evaluation 
of the disability will be a fully informed one.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should obtain relevant copies 
of any VA medical records pertaining to 
treatment of the veteran after July 1997 
for incorporation in the record.

2.  The RO should schedule the veteran 
for VA genitourinary examination to 
determine the nature and severity of 
epididymitis.  All studies and tests 
should be performed.  All manifestations 
of the epididymitis should be identified 
by the examiner.  

Because epididymitis is rated on the 
basis of urinary tract infection, it is 
requested that the examiner also state: 
(a) whether the epididymitis requires 
long- term drug therapy, 1- 2 
hospitalizations per year and/ or 
requires intermittent intensive 
management; or (b) whether the 
epididymitis results in recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times per year), and/or 
requires continuous intensive management; 
or (c) whether the epididymitis causes 
poor renal function.  The claims file 
should be made available to the examiner. 

3.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


